UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August13, 2007 Commission File Number: 1-11008 CATALINA MARKETING CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 33-0499007 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 200 Carillon Parkway, St. Petersburg, Florida 33716-2325 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)579-5000 N/A (Former name or former address, if changed since last report): Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |X| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events On August 13, 2007, Catalina Marketing Corporation (the “Company”) issued a press release announcing that the stockholders of the Company voted to adopt the Agreement of Merger, dated as of April 17, 2007, among Checkout Holding Corp., Checkout Acquisition Corp. and the Company at a special meeting of the stockholders. A copy of the press release issued by the Company on August 13, 2007 is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits Exhibits Exhibit Number Description 99.1 Press Release dated August 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly authorized and caused the undersigned to sign this report on the registrant’s behalf. August13, 2007 CATALINA MARKETING CORPORATION (Registrant) /s/ Rick P. Frier Name: Rick P. Frier Title: Executive Vice President and Chief Financial Officer (Authorized officer of Registrant and principal financial and accounting officer)
